The defendants were charged by bill of information with practicing medicine without a license. They were tried and convicted, and each of them was sentenced to pay a fine of $50 and to serve 30 days in the parish prison, and, in default of paying the fine, to serve 30 days additional. Appeals were applied for and granted to the appellate division of the criminal district court for the parish of Orleans and to this court.
After their conviction and prior to their sentence, defendants filed a motion in arrest of judgment, attacking the constitutionality of the statute (Act 56 of 1914, as amended by Act 54 of 1918) which they were charged with having violated. This motion was overruled.
The counsel for the state have moved to *Page 762 
dismiss the appeal for want of jurisdiction in this court.
As the fine imposed does not exceed $300, the imprisonment inflicted does not exceed 6 months, and as the constitutionality of the statute was maintained by the court below, we have no jurisdiction of this case. Const. art. 7, § 10.
The appeal is therefore dismissed.